DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 has been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on April 05, 2021 as modified by the preliminary amendment filed on May 25, 2022. Claims 1-24 are now pending in the present application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,969,486. 
	Regarding claim 1, claim 1 of U.S. Patent No. 10,969,486 discloses
	an array of locationing devices within a space, each locationing device having a locationing device identification providing an accurately-known location within the space (Claim 1: an array of locationing devices within a space, each locationing device having a locationing device identification providing an accurately-known location within the space); 
	at least one locationing device of the array of location devices configured to determine a perspective value of a physical object within the space based on at least one of visual-inertial odometry, radio wave positioning, or acoustic positioning (Claim 1: each locationing device determining a perspective value of a physical object within the space based on visual-inertial odometry, radio wave positioning, and acoustic positioning); 
	a server remotely located to the space and in communication with the array of locationing devices, the server determining a decided value of the physical object based on at least one perspective value of the physical object received from the at least one locationing device (Claim 1: a server remotely located to the space and in communication with the array of locationing devices, the server determining a decided value of the physical object based on a plurality of perspective values of the physical object received from the array of locationing devices); 
	a digital map maintained by the server, the digital map including a first location of the physical object and a second location of a spatial experiential object (Claim 1: a digital map maintained by the server, the digital map including a first location of the physical object and a second location of a spatial experiential object);
	a digital library maintained by the server, the digital library including an augmented reality profile of the spatial experiential object (Claim 1: a digital library maintained by the server, the digital library including an augmented reality profile of the spatial experiential object); and 
	the server having a synchronization interface, the synchronization interface providing the augmented reality profile and second location of the spatial experiential object to an augmented reality device (Claim 1: the server having a synchronization interface, the synchronization interface providing the augmented reality profile and second location of the spatial experiential object to an augmented reality device).  
	Regarding claim 2, claim 2 of U.S. Patent No. 10,969,486 discloses wherein the physical object further comprises a tangible thing (Claim 2: wherein the physical object further comprises a tangible thing).
	Regarding claim 3, claim 3 of U.S. Patent No. 10,969,486 discloses wherein the spatial  experiential object comprises a metaphysical object (Claim 3: wherein the spatial experiential object comprises a metaphysical object).  
	Regarding claim 4, claim 4 of U.S. Patent No. 10,969,486 discloses wherein the spatial 2experiential object comprises a virtual object (Claim 4: wherein the spatial experiential object comprises a virtual object).  
	Regarding claim 5, claim 5 of U.S. Patent No. 10,969,486 discloses wherein the spatial 2experiential object comprises a metavirtual object (Claim 5: wherein the spatial experiential object comprises a metavirtual object).
	Regarding claim 6, claim 6 of U.S. Patent No. 10,969,486 discloses wherein the digital map and 2the digital library, in combination, provide a shared experience available to a plurality of users (Claim 6: wherein the digital map and the digital library, in combination, provide a shared experience available to a plurality of users).
	Regarding claim 7, claim 7 of U.S. Patent No. 10,969,486 discloses wherein the digital map and 2the digital library, in combination, provide an instanced experience (Claim 7: wherein the digital map and the digital library, in combination, provide an instanced experience).  
	Regarding claim 8, claim 8 of U.S. Patent No. 10,969,486 discloses wherein the augmented reality 2device provides a display, a camera, a speaker, and a microphone (Claim 8: wherein the augmented reality device provides a display, a camera, a speaker, and a microphone).  
	Regarding claim 9, claim 9 of U.S. Patent No. 10,969,486 discloses wherein the augmented reality 2device provides a subset of a display, a camera, a speaker, and a microphone (Claim 9: wherein the augmented reality device provides a subset of a display, a camera, a speaker, and a microphone).
	Regarding claim 10, claim 10 of U.S. Patent No. 10,969,486 discloses wherein the synchronization interface provides the augmented reality profile and second location of the spatial experiential1 object to a first augmented reality device and a second augmented reality device, the first augmented reality device and the second augmented reality device comprise varied hardware 5capacities (Claim 10: wherein the synchronization interface provides the augmented reality profile and second location of the spatial experiential object to a first augmented reality device and a second augmented reality device, the first augmented reality device and the second augmented reality device comprise varied hardware capacities).  
	Regarding claims 23 and 24, claim 11 of U.S. Patent No. 10,969,486 discloses 
	an array of locationing devices within a space, each locationing device having a  locationing device identification providing an accurately-known location within the space (Claim 11: an array of locationing devices within a space, each locationing device having a locationing device identification providing an accurately-known location within the space); 4
	at least one locationing device of the array of location devices configured to 5determine a perspective value of a physical object within the space based on visual- 6inertial odometry, and radio wave positioning (Claim 11: each locationing device determining a perspective value of a physical object within the space based on visual-inertial odometry, radio wave positioning, and acoustic positioning);
	7a server remotely located to the space and in communication with the array of locationing 8devices, the server determining a decided value of the physical object based on at 9least one perspective value of the physical object received from the at least one locationing device (Claim 11: a server remotely located to the space and in communication with the array of locationing devices, the server determining a decided value of the physical object based on a plurality of perspective values of the physical object received from the array of locationing devices);
	11a digital map maintained by the server, the digital map including a first location of the 12physical object and a second location of a spatial experiential object (Claim 11: a digital map maintained by the server, the digital map including a first location of the physical object and a second location of a spatial experiential object);
	13a digital library maintained by the server, the digital library including an augmented 14reality profile of the spatial experiential object (Claim 11: a digital library maintained by the server, the digital library including an augmented reality profile of the spatial experiential object); and
	
15the server having a synchronization interface, the synchronization interface providing the 16augmented reality profile and second location of the spatial experiential object to an augmented 17reality device (Claim 11: the server having a synchronization interface, the synchronization interface providing the augmented reality profile and second location of the spatial experiential object to a first augmented reality device and a second augmented reality device). 
Allowable Subject Matter
Claims 1-10, and 18-24 would be allowable if the terminal disclaimer is filed to overcome an obviousness-type double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648